MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                          Aug 27 2015, 9:10 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Amanda O. Blackketter                                    Gregory F. Zoeller
Blackketter Law, LLC                                     Attorney General of Indiana
Shelbyville, Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Antonio L. Chandler,                                     August 27, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         73A04-1502-CR-62
        v.                                               Appeal from the Shelby Superior
                                                         Court
State of Indiana,                                        The Honorable David N. Riggins,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         73D02-1408-F6-52



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 73A04-1502-CR-62 | August 27, 2015   Page 1 of 9
                                       Statement of the Case
[1]   Appellant/Defendant, Antonio L. Chandler (“Chandler”), appeals his sentence

      for his conviction of Level 6 felony theft.1 Chandler was convicted pursuant to

      a guilty plea and then sentenced to two years executed in the Department of

      Correction. At the sentencing hearing, the trial court told Chandler that he had

      saved himself a year off of the maximum sentence possible as a result of

      pleading guilty. On appeal, Chandler now argues that the trial court erred in

      sentencing him because this oral sentencing statement conflicted with the trial

      court’s written statement because his sentence of two (2) years was not one (1)

      year less than the maximum sentence he could receive. Also on appeal,

      Chandler asks us to revise his sentence under Appellate Rule 7(B). We affirm

      because we conclude that the trial court intended to sentence Chandler to two

      (2) years and because his sentence was not inappropriate.


[2]   We affirm.


                                                     Issues
              1. Whether the trial court’s oral sentencing statement conflicted
                 with its written sentencing statement such that it erred in
                 sentencing Chandler.

              2. Whether Chandler’s sentence is inappropriate in light of the
                 nature of his offense and his character.




      1
       IND. CODE § 35-43-4-2(a)(1)(C). Chandler was also convicted of Class A misdemeanor false informing but
      does not appeal his sentence for that conviction.

      Court of Appeals of Indiana | Memorandum Decision 73A04-1502-CR-62 | August 27, 2015         Page 2 of 9
                                                     Facts
[3]   On January 13, 2015, the trial court held a guilty plea hearing, and Chandler

      pled guilty to Level 6 felony theft and Class A misdemeanor false informing. In

      exchange for his guilty plea, the State dismissed its remaining charge against

      him—Class A misdemeanor theft—and agreed to leave sentencing to the

      court’s discretion.


[4]   At the hearing, Chandler established the factual basis for his convictions, which

      was that he had been at a casino on the day of his offenses when two girls

      handed him a wallet that they had found on the floor. He admitted that he took

      the wallet and walked out of the casino with it. He also admitted that he later

      lied to the police during their investigation and told them that he had given the

      wallet to an Indiana State Trooper at a gas station.


[5]   That same day, the trial court conducted a sentencing hearing. The State

      presented evidence at the hearing that Chandler had a criminal history and had

      been on work release, serving a sentence for a previous auto theft conviction,

      when he had committed the instant offenses. Based on these factors, the State

      recommended that the trial court sentence Chandler to two (2) years executed.

      Chandler acknowledged his criminal history but requested a sentence of two (2)

      years, with one (1) year suspended to probation.


[6]   The trial court reviewed Chandler’s criminal history and agreed with the State’s

      recommendation. It sentenced Chandler to two (2) years for his theft

      conviction and one (1) year for his false informing conviction and ordered the

      Court of Appeals of Indiana | Memorandum Decision 73A04-1502-CR-62 | August 27, 2015   Page 3 of 9
      sentences to be served concurrently. In its oral sentencing statement, the court

      said:


              And these are all crimes of character in my opinion. You’re a
              thief. It sounds hard, but that’s what you are. You do, you take
              things that don’t belong to you. You’re dishonest. . . . And I’ve
              got to change your behavior and I think [the State’s]
              recommendation is, is reasonable. So, that’s what I’m gonna do.
              I find your aggravating circumstances to be your prior criminal
              history. I find the fact that you were on a criminal sentence
              apparently with community corrections at the time this occurred
              is an aggravator. So, I’m [going to] impose a two year sentence
              all executed at the Shelby County Jail and I’m not [going to] put
              you on probation.

      (Tr. 24-25). Subsequently, after informing Chandler of his right to an appeal,

      the trial court also stated: “I appreciate you pleading guilty. I’d have maxed

      you out if you hadn’t. Okay? You saved yourself a year because you pled

      guilty[,] and I think I have to acknowledge that . . . .” (Tr. 27).


[7]   Chandler now appeals his sentence. We will provide additional facts as

      necessary.


                                                  Decision
[8]   On appeal, Chandler raises two issues. First, he argues that the trial court erred

      in sentencing him. According to him, the court’s oral sentencing statement that

      he “saved” himself “a year” from the maximum by pleading guilty conflicted

      with its written sentencing statement sentencing him to two (2) years as the

      maximum sentence for a Level 6 felony was two and one half (2½ years). (Tr.


      Court of Appeals of Indiana | Memorandum Decision 73A04-1502-CR-62 | August 27, 2015   Page 4 of 9
       27). He claims that the trial court’s oral statement indicated its true intent to

       sentence him to a year less than the maximum. Second, Chandler asks us to

       revise his sentence under Appellate Rule 7(B) based on the nature of his offense

       and his character. We will address each of these arguments in turn.


       1. Oral Sentencing Statement

[9]    With respect to Chandler’s first argument, generally, sentencing determinations

       are within the trial court’s discretion, and we review a sentencing decision only

       for an abuse of discretion. McElroy v. State, 865 N.E.2d 584. 588 (Ind. 2007).

       We will find that a trial court has abused its discretion when its decision is

       “‘clearly against the logic and effect of the facts and circumstances before the

       court, or the reasonable, probable, and actual deductions to be drawn

       therefrom.’” Id. (quoting K.S. v. State, 849 N.E.2d 538, 544 (Ind. 2006)).


[10]   Here, Chandler argues that the trial court’s oral statement that it intended to

       save him a year off of the maximum sentence conflicted with the trial court’s

       written statement sentencing him to two years. When a trial court’s oral and

       written sentencing statements seem to conflict, we will examine both statements

       to discern the findings of the trial court. Id. Rather than presuming the superior

       accuracy of the oral statement, we examine it alongside the written statement.

       Id. We have the option of crediting the statement that accurately pronounces

       the sentence or remanding for resentencing. Id.


[11]




       Court of Appeals of Indiana | Memorandum Decision 73A04-1502-CR-62 | August 27, 2015   Page 5 of 9
[12]   In support of his argument, Chandler notes that he committed his offenses on

       July 17, 2014, which was only slightly more than two weeks after our

       legislature amended the statutory sentencing scheme. Prior to July 1, 2014,

       Chandler’s offense would have qualified as a Class D felony, which carried a

       maximum sentence of three (3) years. I.C. § 35-50-2-7. After July 1, his offense

       became a Level 6 felony, which carried a maximum sentence of only two and

       one half (2½) years. As a result of this change, Chandler posits that the trial

       court intended to sentence him to a year less than the maximum and mistakenly

       considered the old Class D felony maximum rather than the statutory

       maximum in effect.


[13]   However, even though there had been a recent statutory change and it seems

       like the trial court’s oral sentencing statement conflicted with its written

       statement, we conclude that the trial court’s intent was to sentence Chandler to

       two (2) years, not to sentence him to one (1) year less than the statutory

       maximum. The State recommended a sentence of two (2) years executed, and

       the trial court said that it thought the State’s recommendation was “reasonable”

       and so that was what it was “[going to] do.” (Tr. 25). In addition, there is a

       plausible explanation that would reconcile the trial court’s statements with a

       two year sentence: the trial court sentenced Chandler to two (2) years for the

       Level 6 felony and one (1) year for the Class A misdemeanor, but ordered them

       to be served concurrently. When the trial court stated, “I’d have maxed you

       out if you hadn’t [pled guilty],” Tr. at 27, before stating the guilty plea had

       “saved” him one year, id., the trial court could have been referring to the


       Court of Appeals of Indiana | Memorandum Decision 73A04-1502-CR-62 | August 27, 2015   Page 6 of 9
       possibility of ordering those sentences to be served consecutively, which would

       have been within its discretion and which would have resulted in a three (3)

       year sentence. See I.C. § 35-50-1-2(C). By ordering them to be served

       concurrently instead, the trial court acknowledged Chandler’s plea of guilty and

       reduced the sentence by one year. Accordingly, we do not find merit in

       Chandler’s argument that the trial court intended to sentence him to one and

       one half (1½) years.


       2. Inappropriate Sentence

[14]   Next, Chandler asks us to revise his sentence under Appellate Rule 7(B) in light

       of the nature of his offense and his character. Specifically, he argues that his

       sentence was inappropriate in light of the nature of his offense because, even

       though he took the wallet, he did not plan the offense in advance or threaten or

       harm anyone in its commission. He also argues that there was no evidence that

       he realized the wallet was not his own. As for his character, Chandler notes

       that he had been convicted of a crime only once in the previous ten years, and

       he also argues that the trial court should have considered other aspects of his

       character, including that he served in the United States Army in Iraq for three

       years, that he was a disabled veteran that became addicted to pills but was

       rehabilitated, and that he had been employed.


[15]   Pursuant to Appellate Rule 7(B), a reviewing court may revise a sentence if,

       “after due consideration of the trial court’s decision,” it finds that the sentence

       is inappropriate in light of the nature of the offense and the character of the

       offender. Childress v. State, 848 N.E.2d 1073, 1079-80 (Ind. 2006) (quoting App.

       Court of Appeals of Indiana | Memorandum Decision 73A04-1502-CR-62 | August 27, 2015   Page 7 of 9
       R. 7(B)). Although this Court is not required to use “great restraint,” we

       nevertheless exercise deference to a trial court’s sentencing decision, both

       because Appellate Rule 7(B) requires that we give “due consideration” to that

       decision and because we recognize the unique perspective a trial court has when

       making decisions. Stewart v. State, 866 N.E.2d 858, 865-66 (Ind. Ct. App.

       2007). The “principal role of appellate review should be to attempt to leaven

       the outliers and identify some guiding principles for trial courts and those

       charged with improvement of the sentencing statutes, but not to achieve a

       perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225

       (Ind. 2008). In addition, the defendant bears the burden of persuading this

       Court that his sentence is inappropriate. Childress, 848 N.E.2d at 1080.


[16]   The sentencing range for Level 6 felony theft is six (6) months to two and one

       half (2½) years, with an advisory sentence of one (1) year. Because Chandler

       was sentenced to two (2) years, he received a higher sentence than the advisory

       amount.


[17]   However, in spite of the fact that Chandler’s sentence was higher than the

       advisory sentence, we disagree that it was inappropriate because his character,

       alone, supported his sentence. See Williams v. State, 891 N.E.2d 621, 633 (Ind.

       Ct. App. 2008) (stating that revision of a sentence under Indiana Appellate Rule

       7(B) requires the appellant to demonstrate that his sentence is inappropriate in

       light of both the nature of his offenses and his character). Chandler had several

       prior criminal convictions, including convictions for Class D felony

       intimidation, Class B misdemeanor invasion of privacy, Class D felony auto

       Court of Appeals of Indiana | Memorandum Decision 73A04-1502-CR-62 | August 27, 2015   Page 8 of 9
       theft, Class D felony attempted auto theft, Class A misdemeanor carrying a

       handgun without a license, and he also had three prior convictions for Class C

       felony forgery. Contrary to Chandler’s arguments, it is apparent that more than

       one of these convictions occurred in the last ten years. In addition, Chandler

       was on work release serving a sentence for auto theft when he committed the

       instant offenses, and, as the trial court noted, he has had other theft offenses.

       Based on these factors, we decline to revise Chandler’s sentence under

       Appellate Rule 7(B).


[18]   Affirmed.


       Vaidik, C.J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 73A04-1502-CR-62 | August 27, 2015   Page 9 of 9